Citation Nr: 0810011	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-37 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
inguinal hernia repair, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1997 to May 2001, 
and from August 2004 to June 2005.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefit sought on appeal.  In a note of July 2007, the 
veteran's representative indicates that the issue of service 
connection for hypertension is on appeal.  In his substantive 
appeal to the Board, received in December 2006, the veteran 
specifically indicates that he wishes to limit his appeal to 
the issue involving his hernia.  As such, the Board will not 
refer the issue of service connection for hypertension to the 
RO for additional development.  


FINDINGS OF FACT

1.  The evidence does not show the veteran now has a hernia, 
status-post laparoscopic repair of his left inguinal hernia.  

2.  The scars associated with the veteran's left inguinal 
hernia repair have not been shown to be painful on 
examination, are all well healed with no adherence to 
underlying tissues, are without ulceration, cause no loss of 
range of motion, and the largest is 2 centimeters long.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of the veteran's left inguinal hernia repair are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.114, 4.118 Diagnostic Codes 7338, 7804 (2007).  

2.  The criteria for separate evaluations for the veteran's 
left inguinal hernia, and the scars associated with the 
hernia repair, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.114, 4.118 Diagnostic Codes 
7338, 7800-7805 (2007); Esteban v. Brown, 6 Vet. App. 259 
(1994).  


3.  The criteria for separate evaluations for each of the 
three scars associated with the veteran's left inguinal 
hernia repair have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.118 Diagnostic Codes 7800-
7805 (2007); Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
The Board observes that the veteran was originally awarded 
service connection for residuals of his left inguinal hernia 
repair by a September 2002 rating decision.  He did not 
appeal this decision and it became final.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran is currently seeking an increased rating for 
residuals of his left inguinal hernia repair.  The veteran 
was diagnosed with a left inguinal hernia during his first 
period of active service and underwent laparoscopic repair at 
that time.  He was awarded service connection in September 
2002 and assigned a 10 percent evaluation.  Subsequently, 
during his second period of active duty, the veteran incurred 
a second left inguinal hernia, and underwent laparoscopic 
repair at that time as well.  After discharge from his second 
period of active duty, the veteran filed for an increased 
rating for his left inguinal hernia due to its recurrence.  
In October 2005 the RO continued the veteran's 10 percent 
rating.

The veteran is currently receiving his 10 percent evaluation 
by way of Diagnostic Code 7338 for inguinal hernias, although 
the relevant rating decisions show the 10 percent is derived 
from the scar symptomatology associated with the hernia 
repair.

At the outset, the Board has considered whether the veteran 
should be receiving separate evaluations under both DC 7338 
for the hernia, and a scar code for the associated scars.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2006) [ the evaluation of the same disability 
under various diagnoses is to be avoided]. The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate. Esteban, 6 Vet. App. at 262.  Under DC 
7338, a noncompensable evaluation is warranted where the 
evidence demonstrates an inguinal hernia that is small, 
reducible, or without true hernia protrusion.  A 
noncompensable evaluation also applies for hernias that were 
not operated on but were remedial.  A 10 percent rating is 
warranted where there is a postoperative recurrent hernia 
that is readily reducible and well supported by a truss or 
belt.  Here, the medical evidence shows that since his most 
recent laparoscopic procedure, the veteran does not currently 
have a hernia.  In July 2005 the veteran underwent a VA 
examination and the examiner found he has no hernias present.  
VA treatment notes reflect treatment for pain associated with 
his hernia repair, but without documentation of a hernia 
currently.  As such, the veteran does not meet the criteria 
for even a noncompensable rating under DC 7338, and a 
separate rating is not warranted on its basis.

DC 7338 has also been considered as the basis for an 
increased rating from the 10 percent the veteran is currently 
assigned.  Under DC 7338, an increased rating of 30 percent 
is warranted where there is small postoperative hernia that 
is recurrent, or unoperated irremediable, not well supported 
by truss, or not readily reducible.  The veteran has argued 
he is entitled to this rating because his left hernia is 
recurrent.  He argues he first incurred a left hernia while 
on his first period of active duty in 2001, and he incurred a 
second left inguinal hernia during his second period of 
active duty in 2004-2005.  Despite this, the evidence does 
not show the veteran currently has a hernia that is not well 
supported by a truss, or that is not readily reducible.  This 
is the symptomatology that distinguishes the 30 percent 
evaluation from the 10 percent evaluation under DC 7338; both 
require that the hernia be postoperative and recurrent.  In 
July 2005 the veteran underwent a VA examination and the 
examiner made no findings that the veteran's left hernia is 
poorly supported by a truss, or is not readily reducible.  In 
fact, as mentioned above, the examiner found there are no 
hernias present currently.  Twice in June 2005 and once in 
July 2005 the veteran sought VA treatment for pain associated 
with his left hernia repair, but the examining physicians 
made no findings that would warrant a higher rating under DC 
7338.  As such, DC 7338 cannot provide the basis for an 
increased rating.  The Board has carefully considered the 
application of other diagnostic codes related to the 
digestive system to determine whether the veteran may be 
entitled to a higher rating under a different code, but finds 
none applicable to the medical evidence presented here.

In addition, the Board has also considered whether an 
increased rating is warranted based on the scar associated 
with the hernia repair.  As noted above, the veteran is 
currently receiving his 10 percent rating based on the 
associated scars under DC 7804, which affords a 10 percent 
rating for superficial scars that are painful on examination.  
However, 10 percent is the maximum rating allowed under DC 
7804.  The Board has considered the application of other scar 
codes to determine if the veteran could be entitled to a 
higher rating, but none apply to the veteran's case.  DC 7800 
applies to the head, face, or neck.  DC 7801 requires that 
the scar be deep or cause limited motion.  The July 2005 VA 
examiner specifically found the scars are superficial and do 
not cause any loss of motion.  DCs 7802 and 7803 also allow 
ratings only up to 10 percent, and DC 7805 rates based upon 
limitation of motion. 

The Board notes that the July 2005 VA examiner found three 
laparoscopic scars associated with the left hernia repair, 
and it is unclear for which of these the veteran is currently 
receiving his rating.  However, none actually meet the 
requirements for a compensable rating under any of the scar 
codes, so the Board cannot allow separate ratings for these 
scars.  The scars were not found to be painful and in fact, 
the veteran testified at the February 2008 hearing that it is 
not his scars that are painful, it is his general abdominal 
area.  The examiner found the scars are all well healed with 
no adherence to underlying tissues, are without ulceration, 
cause no loss of range of motion, and the largest is 2 
centimeters long.  As such, none of the scar codes afford 
even a compensable rating for these scars, and separate 
ratings for each of the three scars are not warranted.

For all of these reasons, the veteran's claim for an 
increased rating for residuals of his left inguinal hernia 
repair is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
June 2005 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  Also, a letter of June 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

Additionally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters 
provided do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007). 

As to the first element of Vazquez-Flores, the June 2005 
notice letter advises the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's statements to the July 2005 VA 
examiner, for example, that his hernia residuals cause him 
problems with lifting boxes, picking up his 6 year old child, 
or walking up a hill or stairs.  These statements with 
specific examples indicate an awareness on the part of the 
veteran that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
is aware that his hernia disability is rated under a 
diagnostic code that requires specific findings in order for 
a higher rating to be awarded.  At the February 2008 hearing 
the rating criteria specific to the veteran's claim were 
discussed, both pertaining to DC 7338 for hernias as well as 
the scar codes, and the veteran presented argument in this 
regard.  Specifically, he argued he should be entitled to a 
higher rating because his hernia is "recurrent."  Moreover, 
the October 2005 rating decision includes a discussion of the 
rating criteria utilized in the present case, as do the 
statement of the case and the supplemental statement of the 
case.  As such, the veteran is aware of the requirements for 
an increased evaluation pursuant to the applicable diagnostic 
criteria, and the second notification requirement of Vazquez-
Flores is satisfied.
        
As for the third element, the June 2006 supplemental 
statement of the case contains discussion pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the June 2005 letter informs the 
veteran that VA will help him in obtaining records relevant 
to his claim not held by a federal agency, including records 
from state or local governments, private doctors or 
hospitals, or current or former employers.  The letter also 
notified him that he could submit laboratory test results, x-
ray findings, or lay statements to support his claim.  This 
satisfies the fourth notification element of Vazquez-Flores. 
VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing before the Board.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  He was afforded VA examinations 
in July 2005.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for residuals of the 
veteran's left inguinal hernia repair is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


